RENDERED: NOVEMBER 18, 2022; 10:00 A.M.
                      NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                           NO. 2021-CA-1225-WC

THE BANNISTER CO., LLC                                           APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-19-95494


WILLIAM HUMBERTO HUERTA;
HONORABLE TONYA MICHELLE
CLEMONS, ADMINISTRATIVE LAW
JUDGE; AND WORKERS’
COMPENSATION BOARD                                                APPELLEES


                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND MCNEILL, JUDGES.

MCNEILL, JUDGE: The Bannister Co., LLC (“Bannister”) petitions this Court to

review the opinion of the Workers’ Compensation Board (“the Board”) reversing

and remanding the Administrative Law Judge’s denial of a 5% impairment rating
to William Humberto Huerta (“Huerta”) for tinnitus1 under the Kentucky Workers’

Compensation Act (“the Act”). For the following reasons, we affirm.

                  On January 29, 2019, Huerta was injured when he fell from a ladder

while working for Bannister. Huerta filed a claim for workers’ compensation

alleging injuries to his head, including his facial and orbital bones,

temporomandibular joint, and ear (tinnitus).2 In support of his tinnitus claim,

Huerta submitted medical records from his evaluation by Dr. Jerry Lin, an ear,

nose and throat doctor, and an independent medical examination (“IME”) report

from Dr. Jules Barefoot. Bannister challenged any award for permanent partial

disability (“PPD”) based upon tinnitus, specifically contesting that Huerta’s

tinnitus was caused by the January 29, 2019, injury, as well as whether Dr.

Barefoot properly applied the AMA Guides.3

                   Following a hearing, the ALJ entered an opinion and award, finding

that Huerta “sustained a work-related injury to his ear in the form of tinnitus on

January 29, 2019.” The ALJ awarded PPD to Huerta based upon the 23% whole




1
    Tinnitus is a sensation of noise in the ear, such as ringing or buzzing.
2
  Huerta also alleged injuries to his back and shoulder, however those injuries are not relevant to
this appeal. It was not disputed that Huerta injured his wrist.
3
  American Medical Association Guides to the Evaluation of Permanent Impairment (5th ed.)
(“AMA Guides”).

                                                   -2-
impairment assessed by Dr. Barefoot, which included a 5% impairment for

tinnitus. In total, Huerta was awarded $189.51 per week for 425 weeks.

                Bannister filed a petition for reconsideration pursuant to KRS4

342.281, arguing that the ALJ’s award of PPD benefits inclusive of a 5%

impairment for tinnitus was patent error. Specifically, it argued that pursuant to

KRS 342.7305(2), benefits for hearing loss were not payable because Huerta’s

whole person impairment rating for tinnitus was less than 8%. It further argued

that based upon the plain language of the statute, impairment for tinnitus cannot be

considered when determining whole person impairment. Huerta countered that

KRS 342.7305 did not apply because he did not file a claim for occupational

hearing loss. On June 14, 2021, the ALJ entered an order correcting its original

award to exclude the 5% impairment for tinnitus.

                Huerta appealed to the Board, again arguing that KRS 342.7305 did

not apply to his claim because his claim was not a claim for occupational hearing

loss. Huerta noted that he filed a Form 101 for physical injuries he sustained due

to the fall, not a Form 103 for hearing loss. The Board agreed with Huerta, finding

that Huerta’s claim was not a claim for occupational hearing loss. It further held

that as a matter of law, KRS 342.7305 was only applicable to occupational hearing

loss claims. The Board considered the definition of tinnitus in the AMA Guides


4
    Kentucky Revised Statutes.

                                           -3-
and concluded that tinnitus was not a form of hearing loss. Because substantial

evidence supported the ALJ’s finding that Huerta’s tinnitus was caused by physical

trauma, not hearing loss, the exclusion in KRS 342.7305 did not apply. The Board

reversed the opinion of the ALJ and remanded for the entry of an amended award,

reinstating the impairment rating for Huerta’s tinnitus. This appeal followed.

             “The well-established standard of review for the appellate courts of a

workers’ compensation decision is to correct the Workers’ Compensation Board

only where the Court perceives the Board has overlooked or misconstrued

controlling statutes or precedent, or committed an error in assessing the evidence

so flagrant as to cause gross injustice.” Tryon Trucking, Inc. v. Medlin, 586

S.W.3d 233, 237-38 (Ky. 2019) (internal quotation marks and citations omitted).

             Bannister argues on appeal that the Board erred when it determined

that KRS 342.7305(2) does not apply to Huerta’s tinnitus claim. Bannister

contends that while Huerta may not have asserted a hearing loss claim specifically,

his claim to benefits was based upon hearing loss. In assessing a 5% impairment

rating for tinnitus, Dr. Barefoot relied upon Section 11.2a of the AMA Guides,

entitled, “Criteria for Rating Impairment due to Hearing Loss.” That section

provides in relevant part:

             Criteria for evaluating hearing impairment are
             established through hearing threshold testing, which
             serves as the most reproducible of the measures of
             hearing. Therefore, estimate an impairment percentage

                                        -4-
             based on the severity of the hearing loss, which accounts
             for changes in the ability to perform activities of daily
             living. Tinnitus in the presence of unilateral or bilateral
             hearing impairment may impair speech discrimination.
             Therefore, add up to 5% for tinnitus in the presence of
             measurable hearing loss if the tinnitus impacts the ability
             to perform activities of daily living.

(Emphasis added.)

             Thus, according to the AMA Guides, a 5% impairment rating for

tinnitus should be assessed when coupled with measurable hearing loss. Because

Dr. Barefoot relied upon this section in assessing the 5% rating for Huerta’s

tinnitus, Bannister argues that KRS 342.7305 should apply. However, Bannister

never made this specific argument before either the ALJ or the Board. Therefore,

we consider it not preserved for review. Fischer v. Fischer, 348 S.W.3d 582, 588

(Ky. 2011), abrogated on other grounds by Nami Resources Co., L.L.C. v. Asher

Land and Mineral, Ltd., 554 S.W.3d 323 (Ky. 2018) (“[S]pecific grounds not

raised before the trial court, but raised for the first time on appeal will not support a

favorable ruling on appeal.”). Before the Board, Bannister simply argued that no

impairment percentage for tinnitus can be considered when determining whole

person impairment, citing KRS 342.7305(2).

             We agree with the Board that KRS 342.7305 does not apply to

Huerta’s claim. KRS 342.7305 provides in relevant part:

             (1) In all claims for occupational hearing loss caused by
             either a single incident of trauma or by repetitive

                                          -5-
                exposure to hazardous noise over an extended period of
                employment, the extent of binaural hearing impairment
                shall be determined under the “Guides to the Evaluation
                of Permanent Impairment.”

                (2) Income benefits payable for occupational hearing loss
                shall be as provided in KRS 342.730, except income
                benefits shall not be payable where the binaural hearing
                impairment converted to impairment of the whole person
                results in impairment of less than eight percent (8%). No
                impairment percentage for tinnitus shall be considered in
                determining impairment to the whole person.

                By its plain language, KRS 342.7305 applies only to “claims for

occupational hearing loss[.]” But Huerta did not file a claim for occupational

hearing loss. Huerta filed a claim for physical injury. Further, Huerta’s claim did

not proceed as a claim for hearing loss. There was no referral for a medical

evaluation as required by KRS 342.7305(3) and 803 KAR5 25:010 § 11(1).

                Dr. Barefoot diagnosed Huerta with “ongoing tinnitus secondary to a

closed head injury/facial fractures due to a workplace fall[.]” The AMA Guides

define tinnitus as:

                A sensation of noise (such as ringing or roaring) in the
                ear. Tinnitus may be audible or inaudible. Audible
                tinnitus is usually associated with a muscular tic or
                vascular bruit. Inaudible tinnitus can be heard only by
                the person affected and may be associated with an
                obstruction of the external auditory canal or a disturbance
                of the auditory nerve and/or the central nervous system.



5
    Kentucky Administrative Regulations.

                                            -6-
Nowhere in this definition is tinnitus characterized as a type of hearing loss, nor

was there any medical testimony or evidence to such effect. While Dr. Loeb

opined that Huerta had hearing loss and tinnitus from prior noise exposure, the

ALJ accepted Dr. Barefoot’s opinion that Huerta’s tinnitus was caused by the

January 29, 2019, fall. There was no finding that Huerta had occupational hearing

loss because of the accident. Because there was no finding of occupational hearing

loss or occupational hearing loss claim, the Board correctly concluded that KRS

342.7305’s exclusion of impairment percentages for tinnitus does not apply.

             As a secondary argument, Bannister contends that Dr. Barefoot’s

assessment is improper because it is not based upon the AMA Guides. Since the

AMA Guides only allows for a 5% impairment rating for tinnitus in the presence

of hearing loss, Dr. Barefoot’s assessment of tinnitus in the absence of hearing loss

does not comport with the Guides. Again, it does not appear this specific argument

is preserved for our review. While Bannister listed “[w]hether Dr. Barefoot’s

assessment of impairment was issued in accordance with the AMA Guides, 5th

Edition” as a contested issue at the Benefit Review Conference, its only argument,

according to the briefs, was that the ALJ should favor the opinion of Dr. Lin, an

ear, nose, and throat specialist, who found Huerta’s tinnitus unrelated to the work

accident, over Dr. Barefoot’s opinion.




                                         -7-
             However, even assuming the argument is sufficiently preserved, we

find no error. Dr. Barefoot specifically cited Section 11.2a of the AMA Guides in

assessing a 5% impairment rating for tinnitus. While Bannister reads this section

as allowing for a 5% impairment rating for tinnitus only in the presence of hearing

loss, “the proper interpretation of the Guides and the proper assessment of an

impairment rating are medical questions.” Kentucky River Enterprises, Inc. v.

Elkins, 107 S.W.3d 206, 210 (Ky. 2003). Here, there was no expert testimony that

Dr. Barefoot’s assessment was contrary to the Guides.

             Further, our Supreme Court held in Plumley v. Kroger, Inc., 557

S.W.3d 905 (Ky. 2018), that strict adherence to the Guides is not required, only

general conformity with them. Id. at 912. Here, Dr. Barefoot clearly stated that he

assessed the 5% impairment rating for tinnitus pursuant to Section 11.2a of the

Guides. His assessment was, therefore, grounded in the Guides, which is all that is

required. While Dr. Loeb offered a different assessment of Huerta’s impairment,

the ALJ found Dr. Barefoot’s assessment more credible. “The ALJ as fact finder

has the sole authority to judge the weight, credibility, substance, and inferences to

be drawn from the evidence.” LKLP CAC Inc. v. Fleming, 520 S.W.3d 382, 386

(Ky. 2017) (citation omitted).

             Based upon the foregoing, the opinion of the Workers’ Compensation

Board is affirmed.


                                         -8-
           ALL CONCUR.



BRIEF FOR APPELLANT:      BRIEF FOR APPELLEE WILLIAM
                          HUMBERTO HUERTA:
Lyn Douglas Powers
Louisville, Kentucky      Stephanie N. Wolfinbarger
                          Louisville, Kentucky




                         -9-